Citation Nr: 1608267	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  04-07 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependent's Education Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to February 1975.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2002 and February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In a July 2011 decision, the Board denied the appellant's claims.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, in May 2012, vacated the July 2011 Board decision and remanded the matters on appeal for readjudication pursuant to a Joint Motion for Remand (JMR). In April 2013, the Board remanded this case for further development consistent with the instructions outlined in the JMR.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By the terms of the July 2011 JMR, VA was instructed to obtain the deck logs for the USS Providence for the periods of time between December 17, 1966, and June 16, 1967, when the ship was known to have been transiting the waters offshore of the Republic of Vietnam.  The appellant had previously stated that one of the Veteran's forays onshore occurred during his time aboard the Providence.  In a statement received in June 2014 the appellant contends that the Veteran went ashore during 1965 from the USS Oklahoma City and that a review of the ship's deck logs should support this contention.  The Veteran is known to have served aboard the Oklahoma City from July 1965, to November 1966 before being reassigned to the Providence.  Personnel records appear to indicate that the Oklahoma City was stationed in Vietnamese waters from July 17, 1965 - July 21, 1965;  July 25, 1965 - July 28, 1965;  August 28, 1965 - September 13, 1965;  October 12, 1965 - October 21, 1965;  November 28, 1965 - December 11, 1965;  January 20 1966 - January 23, 1966;  January 26, 1966 - January 31, 1966;  February 27, 1966 - March 5, 1966;  March 14, 1966 - March 29, 1966;  May 15, 1966 - June 3, 1966;  July 11, 1966 - July 26, 1966;  August 25, 1966 - September 17, 1966;  October 12, 1966 - October 21, 1966;  October 29, 1966 - November 2, 1966 and November 15, 1966 - November 18, 1966.  In light of the previous JMR, the Board finds that the deck logs from the USS Oklahoma City for these periods should be obtained and considered.  See Gagne v. McDonald, 27 Vet.App. 397, 403-404 (2015) (holding that "the duty to assist required VA to submit multiple 60-day record searches").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the appellant that she may submit lay statements from any individuals who have first-hand knowledge, and/or were contemporaneously informed of the dates, duration and/or nature of the Veteran's service on the ground or on the inland waterways of Vietnam.  The appellant should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Joint Services Records Research Center and request that it search the deck logs of the USS Oklahoma City from the aforementioned time periods during which the vessel was in the waters offshore Vietnam between July 17, 1965, and November 18, 1966, in order to ascertain whether the Veteran went ashore.  Submit as many requests as necessary in order to ensure that the logs for all identified dates are obtained. 

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

